Title: From George Washington to a Secret Committee of the New York Convention, 19 July 1776
From: Washington, George
To: Secret Committee of the New York Convention



Gentlemen
Head Quarters New York July 19. 1776

I am favourd with yours of the 17th Inst.—My unacquaintedness with Hudson’s River and with every other circumstance necessary to form a judgment of the Mode of defending it, will incapacitate me from giving you the Assistance and Advice you politely ask—I must intirely refer it to your own Judgment & Skill only assuring you that it will give me great pleasure if any thing effectual can be done, & that I will most readily give all the

Assistance in my Power—I had some intentions of throwing Obstructions in the Passage at Mount Washington, but so many Difficulties & Obstacles have retarded it that I much fear my being able to compleat it—however it is a matter so purely confidential if it can be effected, that I must desire the most profound Secrecy may be observed on the Subject—I heartily wish you success in the Measures you may adopt, & am with much truth & Esteem Gentn Your most Obedt Hble Servt

Go: W.

